Exhibit 10.7

LAMMOT J. DU PONT

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of October 18, 2007, by
and between DuPont Fabros Technology, Inc., a Maryland corporation (the
“Company”), and Lammot J. du Pont (the “Executive”).

WHEREAS, the Company desires to employ the Executive as its Executive Chairman
of the Board and Secretary and the Executive desires to accept such employment,
on the terms set forth below.

Accordingly, the parties hereto agree as follows:

1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment for an initial term commencing as of the date hereof and
ending October 17, 2010, unless sooner terminated in accordance with the
provisions of Section 4 or Section 5 (the period during which the Executive is
employed hereunder being hereinafter referred to as the “Term”). If either the
Company or Executive does not wish to renew this Agreement when it expires at
the end of the initial or any renewal term hereof as hereinafter provided, or if
either the Company or Executive wishes to renew this Agreement on different
terms than those contained herein, it or he shall give written notice in
accordance with Section 10.4 below of such intent to the other party at least
sixty (60) days prior to the expiration date. In the absence of such notice,
this Agreement shall be renewed on the same terms and conditions contained
herein for a term of one (1) year from the date of expiration. The parties
expressly agree that designation of a term and renewal provisions in this
Agreement does not in any way limit the right of the parties to terminate this
Agreement at any time as hereinafter provided. Reference herein to the Term
shall refer both to the initial term and any renewal term as the context
requires.

 

  2. Duties.

2.1 Services as an Employee. The Executive, in his capacity as Executive
Chairman of the Board and Secretary, shall faithfully perform for the Company
the duties of said office and shall perform such other duties of an executive,
managerial or administrative nature as shall be specified and designated from
time to time by the Company’s board of directors or similar governing body of
the Company (the “Board”) (including the performance of services for, and
serving on the Board of Directors of, any subsidiary or affiliate of the Company
without any additional compensation). The Executive shall devote substantially
all of the Executive’s business time and effort to the performance of the
Executive’s duties hereunder, provided that in no event shall this sentence
prohibit the Executive from (i) performing personal and charitable activities,
(ii) delivering lectures at educational institutions or professional or
corporate associations, (iii) managing personal investments and affairs,
(iv) participating as an officer or director of, or advisor to, DuPont Fabros
Development LLC or any other organization that is not engaged in the
acquisition, development and operation of data centers, or (v) any other
activities



--------------------------------------------------------------------------------

approved by the Board, so long as such activities do not materially and
adversely interfere with the Executive’s duties for the Company. The Board may
delegate its authority to take any action under this Agreement to the
Compensation Committee of the Board (the “Compensation Committee”), except for
any action required to be taken by the Board under the first sentence of this
Section 2.1 or under Sections 2.2 or 6.1. Executive’s principal place of
employment shall be at the principal executive offices of the Company in
Washington, D.C. or in such other location in Washington, D.C. to which the
Company may from time to time relocate its principal executive offices.

2.2 Service as a Director. During the Term, and for so long after the date of
Termination as the Executive beneficially owns shares of the Company’s common
stock (including units of limited partnership interest in Dupont Fabros
Technology, L.P. (the “Operating Partnership”)) representing 9.8% or more of the
outstanding shares of common stock of the Company, calculated on a diluted basis
assuming conversion into shares of common stock of the Company of all
outstanding units of limited partnership interest in the Operating Partnership:

 

  (i) the Executive agrees to continue to serve as a director of the Company;
and

 

  (ii) the Company agrees that the Executive shall be nominated for election as
a director of the Company at each annual meeting of the Company’s stockholders
or other meeting of the Company’s stockholders at which directors are elected.

Any failure by the Board to nominate the Executive for election as a director of
the Company in accordance with clause (ii) above shall be deemed to be a
material breach by the Company of this Agreement and shall also constitute Good
Reason for the Executive to resign in accordance with Section 5.4 of this
Agreement.

2.3 Additional Agreements. Simultaneously with the execution of this Agreement,
the Company and the Executive shall enter into an Indemnification Agreement in
substantially the form attached as Exhibit A (the “Indemnification Agreement”).

 

  3. Compensation.

3.1 Salary. The Company shall pay the Executive during the Term an annual salary
at the rate of Two Hundred Fifty Thousand Dollars ($250,000) per annum (the
“Annual Salary”), payable semi-monthly and subject to regular deductions and
withholdings as required by law. The Annual Salary may be increased annually by
an amount as may be approved by the Board or the Compensation Committee, and,
upon such increase, the increased amount shall thereafter be deemed to be the
Annual Salary for purposes of this Agreement. Under no circumstances shall the
Annual Salary be reduced below the Annual Salary paid to the Executive in the
immediately preceding twelve (12) month period without the Executive’s consent.

3.2 Cash Bonus. Executive may receive cash performance bonuses solely as
determined by the Compensation Committee. Any such cash bonus will be paid
within 2 1/2 months after the end of the calendar year to which the cash bonus
relates.



--------------------------------------------------------------------------------

3.3 Equity-Based Awards. Effective on the date the Executive begins employment,
the Company shall cause the Operating Partnership to issue to the Executive, and
the Executive agrees to accept from the Operating Partnership, (i) that number
of LTIP Units (as defined in the Agreement of Limited Partnership of the
Operating Partnership) equal to Two Million Dollars ($2,000,000) divided by the
offering price of a share of common stock of the Company in the initial public
offering of Company common stock, and (ii) that number of shares of Company
common stock equal to One Million Dollars ($ 1,000,000) divided by the offering
price of a share of common stock of the Company in the initial public offering
of Company common stock. Such Profits Interest Units and shares of common stock
shall be fully vested and free from repurchase restrictions or other risk of
forfeiture as of the date of grant. In addition to the foregoing, the Board or
the Compensation Committee, in its discretion, may grant equity-based awards to
the Executive from time to time.

3.4 Benefits – In General. The Company will obtain for the Executive during the
Term, and pay premiums on, (i) a long-term disability insurance policy and
(ii) a life insurance policy under which the life of the Executive is insured
for at least Three Million Dollars ($3,000,000), in each case from an insurance
company reasonably acceptable to the Executive. In addition to the foregoing,
the Executive shall be permitted during the Term to participate in any group
life, hospitalization or disability insurance plans, medical, dental, vision and
other health programs, 401(k) retirement savings plan, pension and profit
sharing plans and similar benefits that may be available to other senior
executives of the Company generally, on the same terms as may be applicable to
such other executives, in each case to the extent that the Executive is eligible
under the terms of such plans or programs.

3.5 Vacation. During the Term, the Executive shall be entitled to (i) vacation
of twenty-five (25) working days per year, (ii) sick and personal leave
available to other senior executives of the Company generally, and
(iii) holidays recognized by the Company. The Executive’s entitlement to
vacation and sick and personal leave will be subject to the Company’s accrual
and carry-over rules applicable to senior executives of the Company generally.

3.6 Expenses. The Company shall pay or reimburse the Executive for all ordinary
and reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by the Executive during the Term in the performance of the
Executive’s services under this Agreement, provided that the Executive submits
such expenses for payment or reimbursement in accordance with the policies
applicable to senior executives of the Company generally, including, without
limitation, expenses in a maximum amount of Thirty-five thousand Dollars
($35,000) for legal services relating to the negotiation of the Executive’s
employment by the Company. All amounts shall be reimbursed by the end of the
calendar year after the calendar year in which the expense was incurred.

 

  4. Termination Due to Death or Disability.

4.1 Death. In the event of Executive’s death, all obligations of the Company and
Executive under Sections 1 through 3 will immediately cease except for
obligations which expressly continue after death, and the Company will pay
Executive’s beneficiary or estate, and Executive’s beneficiary or estate will be
entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination, which shall be paid
within fifteen (15) days after termination;



--------------------------------------------------------------------------------

  (ii)

In lieu of any cash bonus payment under Section 3.2 for the year in which
Executive dies, a Partial Year Bonus (as defined in Section 6.6), which shall be
paid within 2 1/2 months after the end of the fiscal year in which termination
occurred;

 

  (iii) All stock options, restricted stock, RSUs and other equity awards held
by Executive at termination that would have become vested and exercisable or
free from repurchase restrictions, as applicable, during the twelve (12) months
commencing on the date of termination if Executive had remained employed during
such period shall become vested and exercisable or free from repurchase
restrictions, as applicable, as of the date of termination;

 

  (iv) All other terms of such equity awards shall be governed by the plans and
programs and the agreements and other documents pursuant to which such equity
awards were granted; and

 

  (v) All other rights under any other compensatory or benefit plan shall be
governed by such plan. In addition, at the Company’s expense, Executive’s spouse
and dependent children shall be entitled to continuation of health insurance
coverage (i.e., medical, dental and vision) under any applicable law for a
period of eighteen (18) months after termination.

In addition to the foregoing, the Company shall cause the proceeds of the life
insurance policy referred to in Section 3.4 to be paid to the designated
beneficiary or beneficiaries thereof.

4.2 Disability. The Company may terminate the employment of Executive hereunder
due to the Disability (as defined in Section 6.4) of Executive. Upon termination
of employment, all obligations of the Company and Executive under Sections 1
through 3 will immediately cease except for obligations which expressly continue
after termination of employment due to Disability, and the Company will pay
Executive, and Executive will be entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination, which shall be paid
within fifteen (15) days after termination;

 

  (ii)

In lieu of any cash bonus payment under Section 3.2 for the year in which
Executive becomes disabled, a Partial Year Bonus (as defined in Section 6.6),
which shall be paid within 2 1/2 months after the end of the fiscal year in
which termination occurred;

 

  (iii)

All stock options, restricted stock, RSUs and other equity awards held by
Executive at termination that would have become vested and exercisable or free
from repurchase restrictions, as applicable, during the twelve (12) months



--------------------------------------------------------------------------------

  commencing on the date of termination if Executive had remained employed
during such period shall become vested and exercisable or free from repurchase
restrictions, as applicable, as of the date of termination;

 

  (iv) All other terms of such equity awards shall be governed by the plans and
programs and the agreements and other documents pursuant to which such equity
awards were granted; and

 

  (v) Disability benefits shall be payable in accordance with the Company’s
plans, programs and policies;

 

  (vi) All other rights under any other compensatory or benefit plan shall be
governed by such plan. In addition, at the Company’s expense, Executive and his
spouse and dependent children shall be entitled to continuation of health
insurance coverage (i.e., medical, dental and vision) under any applicable law
for a period of eighteen (18) months after termination; and

 

  (vii) The Company shall maintain for the Executive for a period of eighteen
(18) months after termination, pay premiums on the long-term disability
insurance policy (if required in order for the Executive to receive benefits
thereunder), and pay premiums on the life insurance policy described in
Section 3.4.

4.3 Other Terms of Payment Following Death or Disability. Nothing in this
Section 4 shall limit the benefits payable or provided in the event Executive’s
employment terminates due to death or Disability under the terms of plans or
programs of the Company more favorable to Executive (or his beneficiaries) than
the benefits payable or provided under this Section 4 (except in the case of any
cash bonus payment under Section 3.2 for the year of termination in lieu of
which a Partial Year Bonus is paid hereunder), including plans and programs
adopted after the date of this Agreement.

 

  5. Termination of Employment For Reasons Other Than Death or Disability.

5.1 Termination by the Company for Cause. The Company may terminate the
employment of Executive hereunder for Cause (as defined in Section 6.1) at any
time. At the time Executive’s employment is terminated for Cause, all
obligations of the Company and Executive under Sections 1 through 3 will
immediately cease, and the Company will pay Executive, and Executive will be
entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination, which shall be paid
within fifteen (15) days after termination;

 

  (ii) All stock options, restricted stock, RSUs and other equity awards held by
Executive at termination shall cease to vest as of the date of termination;

 

  (iii) All other terms of such equity awards shall be governed by the plans and
programs and the agreements and other documents pursuant to which such equity
awards were granted; and



--------------------------------------------------------------------------------

  (iv) All other rights under any other compensatory or benefit plan shall be
governed by such plan.

5.2 Termination by Executive Other Than For Good Reason. Executive may terminate
his employment hereunder voluntarily for reasons other than Good Reason (as
defined in Section 6.5) at any time upon at least 30 days’ written notice to the
Company. An election by Executive not to extend the Term pursuant to Section 1
hereof shall be deemed to be a termination of employment by Executive for
reasons other than Good Reason at the date of expiration of the Term. At the
time Executive’s employment is terminated by Executive other than for Good
Reason, all obligations of the Company and Executive under Sections 1 through 3
will immediately cease, and the Company will pay Executive, and Executive will
be entitled to, the same compensation and rights specified in Section 5.1.

5.3 Termination by the Company Without Cause. The Company may terminate the
employment of Executive hereunder without Cause upon at least 30 days’ written
notice to Executive. An election by the Company not to extend the Term pursuant
to Section 1 hereof shall be deemed to be a termination of employment by the
Company Without Cause at the date of expiration of the Term. At the time
Executive’s employment is terminated by the Company (i.e., at the expiration of
such notice period), all remaining obligations of the Company and Executive
under Sections 1 through 3 will immediately cease (except as expressly provided
below), and the Company will pay Executive, and Executive will be entitled to
receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination, which shall be paid
within fifteen (15) days after termination;

 

  (ii) A single severance payment in cash in an aggregate amount equal to two
times (or, if the date of termination of Executive’s employment occurs more than
two (2) years after the date of the initial public offering of the Company’s
common stock, one times) the sum of (i) the Annual Salary plus (ii) the average
of the two highest annual cash bonus payments, if any, paid or approved for
payment to Executive during the preceding three completed performance years (or,
if Executive has been employed by the Company for fewer than three completed
performance years or if fewer than two annual cash bonus payments have been paid
or approved for payment to Executive, the highest annual cash bonus payment, if
any, paid or approved for payment to Executive during the Term). The severance
payment described in this paragraph shall be made within five (5) business days
after the date that is six (6) months following the date of termination of
Executive’s employment (or, if Executive is not a “specified employee” within
the meaning of Code Section 409A at the time of such termination, within five
(5) business days following the date on which Executive has executed and
delivered the general release described in Section 8.5);

 

  (iii)

In lieu of any cash bonus payment under Section 3.2 for the year in which
Executive’s employment terminates, a Partial Year Bonus (as defined in
Section 6.6), which shall be paid within 2 1/2 months after the end of the year
in which termination occurred;



--------------------------------------------------------------------------------

  (iv) All stock options, restricted stock, RSUs and other equity awards held by
Executive at termination shall become fully vested and exercisable or free from
repurchase restrictions or other risk of forfeiture, as applicable, and all
other terms of such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such equity awards were
granted;

 

  (v) Any performance objectives upon which the earning of performance-based
restricted stock, RSUs, other equity awards and other long-term incentive awards
(including cash awards) is conditioned shall be deemed to have been met at the
greater of (A) target level at the date of termination, or (B) actual
performance at the date of termination, and such amounts shall become fully
vested and nonforfeitable as a result of termination of employment at the date
of such termination, and, in other respects, such awards shall be governed by
the plans and programs and the agreements and other documents pursuant to which
such awards were granted; and

 

  (vi) All other rights under any other compensatory or benefit plan shall be
governed by such plan. In addition, at Company’s expense, Executive and his
spouse and dependent children shall be entitled to continuation of health
insurance coverage (i.e., medical, dental and vision) under the Company’s group
health plan(s) in which the Executive was participating on the date of
termination or if such plan(s) have been terminated, in the plan(s) in which
senior executives of the Company participate for a period of eighteen
(18) months after the date Executive’s employment terminates.

Payments and benefits under this Section 5.3 are subject to Section 5.6.

5.4 Termination by Executive for Good Reason. Executive may terminate his
employment hereunder for Good Reason upon 30 days’ written notice to the Company
which notice must be given within 90 days of the occurrence of the condition
that is the basis for such Good Reason; provided, however, that if the basis for
such Good Reason is correctible and the Company has corrected the basis for such
Good Reason within 30 days after receipt of such notice, Executive may not then
terminate his employment for Good Reason with respect to the matters addressed
in the written notice. At the time Executive’s employment is terminated by
Executive for Good Reason (i.e., at the expiration of such notice period), all
obligations of the Company and Executive under Sections 1 through 3 will
immediately cease (except as expressly provided below), and the Company will pay
Executive, and Executive will be entitled to receive, the same compensation and
rights specified in Section 5.3(i) – (vi) and the text following clause (vi).

If any payment or benefit under this Section 5.4 is based on Annual Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Annual Salary or other level of compensation or
benefit was the basis for Executive’s termination for Good Reason, then the
Annual Salary or other level of compensation in effect before such reduction
shall be used to calculate payments or benefits under this Section 5.4.



--------------------------------------------------------------------------------

5.5 Other Terms Relating to Certain Terminations of Employment. In the event
Executive’s employment terminates for any reason set forth in Section 5.1
through 5.4, Executive will be entitled to the benefit of any terms of plans or
agreements applicable to Executive which are more favorable than those specified
in this Section 5 (except without duplication of payments or benefits, including
in the case of any cash bonus payment under Section 3.2 for the year of
termination in lieu of which a Partial Year Bonus is paid hereunder). Except as
otherwise provided under Section 5.6, amounts payable under this Section 5
following Executive’s termination of employment, other than those expressly
payable on a deferred or installment basis, will be paid as promptly as
practicable after such a termination of employment and, in any event, within
2 1/2 months after the end of the year in which employment terminates. All
expenses reimbursable pursuant to Section 3.6 shall be reimbursed by the end of
the calendar year after the calendar year in which the expense was incurred.

5.6 Limitations Under Code Section 409A. Anything in this Agreement to the
contrary notwithstanding, if (A) on the date of termination of Executive’s
employment with the Company or a subsidiary, any of the Company’s stock is
publicly traded on an established securities market or otherwise (within the
meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code, as amended
(the “Code”)), (B) Executive is determined to be a “specified employee” within
the meaning of Section 409A(a)(2)(B) of the Code, (C) the payments exceed the
amounts permitted to be paid pursuant to Treasury Regulations section
1.409A-l(b)(9)(iii) and (D) such delay is required to avoid the imposition of
the tax set forth in Section 409A(a)(l) of the Code as a result of such
termination, the Executive would receive any payment that, absent the
application of this Section 5.6, would be subject to interest and additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(2)(B)(i) of the Code (such additional tax, together with any
such interest and penalties, are hereinafter referred to as the “Additional
Tax”), then no such payment shall be payable prior to the date that is the
earliest of (1) 6 months after the Executive’s termination date, (2) the
Executive’s death or (3) such other date as will cause such payment not to be
subject to such interest and additional tax (with a catch-up payment equal to
the sum of all amounts that have been delayed to be made as of the date of the
initial payment plus interest equal to the rate provided in
Section 1274(b)(2)(B) of the Code).

It is the intention of the parties that payments or benefits payable under this
Agreement not be subject to the additional tax imposed pursuant to Section 409A
of the Code. To the extent such potential payments or benefits could become
subject to such Section, the parties shall cooperate to amend this Agreement
with the goal of giving the Executive the economic benefits described herein in
a manner that does not result in such tax being imposed.

 

  6. Definitions Relating to Termination Events.

6.1 “Cause”. For purposes of this Agreement, “Cause” shall mean Executive’s:

 

  (i) conviction of a felony (other than a violation of traffic laws) that
materially interferes with Executive’s ability to perform his duties and
responsibilities under this Agreement and that has a material adverse effect on
the interests or reputation of the Company, and exhaustion of all appeals;



--------------------------------------------------------------------------------

  (ii) conviction of fraud against the Company, and exhaustion of all appeals;
or

 

  (iv) willful and continued failure to substantially perform Executive’s
material duties hereunder (other than such failure resulting from Executive’s
incapacity due to physical or mental illness), which failure is not remedied
within 30 calendar days after written demand for substantial performance is
delivered by the Company which specifically identifies the manner in which the
Company believes that Executive has not substantially performed Executive’s
material duties.

No act, or failure to act, on the part of Executive shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
Executive a copy of the resolution duly adopted by the affirmative vote of not
less than three-quarters ( 3/4) of the independent members of the Board at a
meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail, and, in the case of conduct described in clause (iv) above,
finding that Executive failed to remedy such conduct within the time permitted.

6.2 “Change in Control”. For purposes of this Agreement, a “Change in Control”
means the following:

 

  i. A transaction or series of transactions (other than an offering of Stock to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (other than the Company,
any of its subsidiaries, an employee benefit plan maintained by the Company or
any of its subsidiaries or a “person” that, prior to such transaction, directly
or indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company and
immediately after such acquisition possesses more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

 

  ii.

During any period of two consecutive years, individuals who, at the beginning of
such period, constitute the Board together with any new



--------------------------------------------------------------------------------

  director(s) (other than a director designated by a person who shall have
entered into an agreement with the Company to effect a transaction described in
Section 6.2(i) hereof or Section 6.2(iii) hereof) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

  iii. The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

 

  (A) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

 

  (B) After which no person or group (as such terms are used in Sections 13(d)
and 14(d)(2) of the Exchange Act) beneficially owns (within the meaning of Rule
13d-3 under the Exchange Act) voting securities representing 50% or more of the
combined voting power of the Successor Entity; provided, however, that no person
or group shall be treated for purposes of this Section 6.2(iii)(B) as
beneficially owning 50% or more of combined voting power of the Successor Entity
solely as a result of the voting power held in the Company prior to the
consummation of the transaction; or

 

  iv. The Company’s stockholders approve a liquidation or dissolution of the
Company and all material contingencies to such liquidation or dissolution have
been satisfied or waived.

6.3 “Compensation Accrued at Termination”. For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:

 

  (i) The unpaid portion of the Annual Salary at the rate payable, in accordance
with Section 3.1 hereof, at the date of Executive’s termination of employment,
pro rated through such date of termination, payable in accordance with the
Company’s regular pay schedule;



--------------------------------------------------------------------------------

  (ii) Except as otherwise provided in this Agreement, all earned and unpaid
and/or vested, nonforfeitable amounts owing or accrued at the date of
Executive’s termination of employment under any compensation and benefit plans,
programs, and arrangements set forth or referred to in Sections 3.2, 3.3 and 3.4
hereof (including any earned and vested cash bonus payment under Section 3.2) in
which Executive theretofore participated, payable in accordance with the terms
and conditions of the plans, programs, and arrangements (and agreements and
documents thereunder) pursuant to which such compensation and benefits were
granted or accrued;

 

  (iii) Reasonable business expenses and disbursements incurred by Executive
prior to Executive’s termination of employment, to be reimbursed to Executive,
as authorized under Section 3.6, in accordance the Company’s reimbursement
policies as in effect at the date of such termination; and

 

  (iv) To the extent consistent with the Company’s policies for executives
generally, compensation for vacation time accrued but unused at the date of the
Executive’s termination of employment.

6.4 “Disability”. For purposes of this Agreement, “Disability” means the
Executive is unable due to a physical or mental condition to perform the
essential functions of his position with or without reasonable accommodation for
six (6) months in the aggregate during any twelve (12) month period or based on
the written certification by two licensed physicians of the likely continuation
of such condition for such period, one selected by the Company or its insurance
carrier and the other selected by the Executive or his legal representative.
This definition shall be interpreted and applied consistent with the Americans
with Disabilities Act, the Family and Medical Leave Act, Section 409A of the
Code and other applicable law.

6.5 “Good Reason”. For purposes of this Agreement, “Good Reason” shall mean,
without Executive’s express written consent, the occurrence of any of the
following circumstances unless, if correctable, such circumstances are fully
corrected within 30 days of the notice of termination given in respect thereof:

 

  (i)

The assignment to Executive of duties materially inconsistent with Executive’s
position and status hereunder, or an alteration, materially adverse to
Executive, in the nature of Executive’s duties, responsibilities or authorities,
Executive’s positions or the conditions of Executive’s employment from those
specified in Section 2 or otherwise hereunder (other than inadvertent actions
which are promptly remedied), including, without limitation, the relocation of
Executive’s place of employment outside Washington, D.C. or the assignment of
Executive to any place of employment other than the Company’s headquarters;
except the



--------------------------------------------------------------------------------

  foregoing shall not constitute Good Reason if occurring in connection with the
termination of Executive’s employment for Cause, Disability, as a result of
Executive’s death, or as a result of action by or with the consent of Executive;

 

  (ii) a material reduction by the Company in Executive’s Annual Salary;
provided that any reduction in excess of five percent (5%) shall be deemed
material;

 

  (iii) the failure of the Company to obtain a written agreement from any
successor to the Company to fully assume the Company’s obligations and to
perform under this Agreement;

 

  (iv) any other failure by the Company to perform any material obligation
under, or breach by the Company of any material provision of, this Agreement; or

 

  (v) following a Change in Control, Executive may elect at any time during the
12 month period following the Change in Control to treat the occurrence of the
Change in Control as constituting Good Reason.

6.6 “Partial Year Bonus”. For purposes of this Agreement, a “Partial Year Bonus”
is an amount equal to the cash bonus compensation that would have become payable
under Section 3.2 to Executive for that year, if any target cash bonus amount
had been established for that year, determined as though Executive had met the
individual and objective Company annual performance criteria for the entire year
to the extent that he met such criteria during the period in which Executive was
employed during that year (disregarding any period of Disability during that
year), multiplied by a fraction the numerator of which is the number of days
Executive was employed in the year of termination and the denominator of which
is the total number of days in the year of termination.

7. Excise Tax-Related Provisions. In the event Executive becomes entitled to any
amounts or benefits payable in connection with a Change in Control or other
change in control (whether or not such amounts are payable pursuant to this
Agreement) (the “Severance Payments”), if any of such Severance Payments are
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or
any similar federal, state or local tax that may hereafter be imposed), the
Company shall pay to Executive at the time specified in Section 7(iii) hereof an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Executive, after deduction of any Excise Tax on the Total Payments (as
hereinafter defined) and any federal, state and local income tax and Excise Tax
upon the payment provided for by this Section 7, shall be equal to the Total
Payments; provided, however that in the event the aggregate value of the Total
Payments exceeds three times the Executive’s “base amount,” as defined in
Section 280G(b)(3) of the Code, (the “Parachute Threshold”) by an amount equal
to less than five percent (5%) of the Parachute Threshold, one or more of the
Total Payments shall be reduced to an aggregate amount that is two hundred
ninety-nine percent (299%) of the Executive’s “base amount.” Unless the
Executive shall have given prior written notice specifying a different order to
the Company to effectuate the foregoing, the Company shall reduce or eliminate
the Total Payments by first reducing or eliminating the portion of the Total
Payments which are not payable in cash and then by reducing or eliminating cash
payments, in each case in reverse order



--------------------------------------------------------------------------------

beginning with payments or benefits which are to be paid the farthest in time
from the Change in Control. Any notice given by the Executive pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation. For the avoidance of doubt, in no event shall the
Company be required to pay to Executive any amount under this Section 7 with
respect to any taxes or interest that may arise as a result of Section 409A of
the Code.

 

  (i) For purposes of determining whether any of the Severance Payments will be
subject to the Excise Tax and the amount of such Excise Tax:

 

  (A) any other payments or benefits received or to be received by Executive in
connection with a Change in Control or Executive’s termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any person whose actions result in a Change in
Control or any person affiliated with the Company or such person) (which,
together with the Severance Payments, constitute the “Total Payments”) shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “excess parachute payments” within the meaning of
Section 280G(b)(l) of the Code shall be treated as subject to the Excise Tax,
unless in the opinion of nationally-recognized tax counsel, public accounting
firm or compensation consultant the selection of which was approved under
Section 7(iv) such other payments or benefits (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code in excess of the base amount
within the meaning of Section 280G(b)(3) of the Code, or are otherwise not
subject to the Excise Tax;

 

  (B) the amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (x) the total amount of the Total
Payments and (y) the amount of excess parachute payments within the meaning of
Section 280G(b)(l) of the Code (after applying Section 7(i)(A) hereof); and

 

  (C) the value of any non-cash benefits or any deferred payments or benefit
shall be determined by a nationally-recognized tax counsel, public accounting
firm or compensation consultant the selection of which was approved under
Section 7(iv) in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.

 

  (ii)

For purposes of determining the amount of the Gross-Up Payment, Executive shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the Executive’s marginal rate of taxation in
the state and locality of Executive’s residence on the date of termination, net
of the maximum reduction in federal income taxes which could be obtained from



--------------------------------------------------------------------------------

  deduction of such state and local taxes. In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time of termination of Executive’s employment, Executive shall repay to
the Company within ten days after the time that the amount of such reduction in
Excise Tax is finally determined the portion of the Gross-Up Payment
attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and federal and state and local income tax
imposed on the Gross-Up Payment being repaid by Executive if such repayment
results in a reduction in Excise Tax and/or federal and state and local income
tax deduction) plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder at the time of
the termination of Executive’s employment (including by reason of any payment
the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional gross-up payment in
respect of such excess within ten days after the time that the amount of such
excess is finally determined.

 

  (iii) The payments provided for in this Section 7 shall be made not later than
the thirtieth day following the date of Executive’s termination of employment;
provided, however, that if the amount of such payments cannot be finally
determined on or before such day, the Company shall pay to Executive on such day
an estimate, as determined in good faith by the Company, of the minimum amount
of such payments and shall pay the remainder of such payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon as
the amount thereof can be determined but in no event later than the sixtieth day
after the date of Executive’s termination of employment. In the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, the Executive shall repay such excess to the Company within
fifteen (15) days after demand by the Company (together with interest at the
rate provided in Section 1274(b)(2)(B) of the Code).

 

  (iv) All determinations under this Section 7 shall be made at the expense of
the Company by a nationally recognized tax counsel, public accounting firm or
compensation consultant selected by the Company and subject to the approval of
Executive, which approval shall not be unreasonably withheld. Such
determinations shall be binding upon Executive and the Company.

8. Non-Competition and Non-Disclosure; Executive Cooperation; Non-Disparagement.

8.1 Noncompetition Agreement. Simultaneously with the execution of this
Agreement, Executive and the Company shall enter into a Non-Competition,
Non-Solicitation and Confidentiality Agreement in substantially the form
attached as Exhibit B (the “Non-Competition Agreement”).

8.2 Ownership of Work. Executive will promptly disclose in writing to the
Company all inventions, discoveries, developments, improvements and innovations
(collectively referred to



--------------------------------------------------------------------------------

as “Inventions”) that Executive has conceived or made during the Term; provided,
however, that in this context “Inventions” are limited to those which (i) relate
in any manner to the existing or contemplated business activities of the Company
and its affiliates; (ii) are suggested by or result from Executive’s work at the
Company; or (iii) result from the use of the time, materials or facilities of
the Company and its affiliates. All Inventions will be the Company’s property
rather than Executive’s. Should the Company request it, Executive agrees to sign
any document that the Company may reasonably require to establish ownership in
any Invention.

8.3 Cooperation With Regard to Litigation. Executive agrees to cooperate with
the Company, during the Term and thereafter (including following Executive’s
termination of employment for any reason), by making himself available to
testify on behalf of the Company or any subsidiary or affiliate of the Company,
in any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any subsidiary or affiliate of the
Company, in any such action, suit, or proceeding, by providing information and
meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company, or any subsidiary or affiliate of the
Company, as may be reasonably requested and after taking into account
Executive’s post-termination responsibilities and obligations. The Company
agrees to reimburse Executive, on an after-tax basis, for all reasonable
expenses actually incurred in connection with his provision of testimony or
assistance and to pay a mutually agreed hourly fee to Executive for any
assistance provided after termination of Executive’s employment.

8.4 Non-Disparagement. Executive shall not, at any time during the Term and
thereafter make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging to the Company, its
subsidiaries or affiliates or their respective officers, directors, employees,
advisors, businesses or reputations. The members of the Board, the executive
officers of the Company and any personnel who are generally responsible for
communications with investors and the public (including, without limitation, the
Company’s public relations and investor relations personnel) shall not, at any
time during the Term and thereafter, make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally or otherwise,
or take any action which may, directly or indirectly, disparage or be damaging
to Executive or his reputation. The Company shall be liable for any such
statement, representation, communication or action by any such member of the
Board, executive officer or personnel. Notwithstanding the foregoing, nothing in
this Agreement shall preclude Executive or such members of the Board, executive
officers or personnel from making truthful statements that are required by
applicable law, regulation or legal process, including truthful statements in
connection with an action, suit or other proceeding to enforce Executive’s or
the Company’s respective rights under this Agreement.

8.5 Release of Employment Claims. Executive agrees, as a condition to receipt of
any termination payments and benefits provided for in Sections 4 and 5 herein
(other than Compensation Accrued at Termination) (the “Termination Benefits”),
that he will execute a general release in substantially the form attached hereto
as Exhibit C.

8.6 Survival. The provisions of this Section 8 shall survive the termination of
the Term and any termination or expiration of this Agreement.



--------------------------------------------------------------------------------

8.7 Remedies. Executive agrees that any breach of the terms of this Section 8
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; Executive therefore also agrees
that in the event of said breach or any threat of breach and notwithstanding
Section 9 the Company shall be entitled to seek an immediate injunction and
restraining order from a court of competent jurisdiction to prevent such breach
and/or threatened breach and/or continued breach by Executive and/or any and all
persons and/or entities acting for and/or with Executive, without having to
prove damages. The availability of injunctive relief shall be in addition to any
other remedies to which the Company may be entitled at law or in equity, but
remedies other than injunctive relief may only be pursued in an arbitration
brought in accordance with Section 9. The terms of this paragraph shall not
prevent the Company from pursuing in an arbitration any other available remedies
for any breach or threatened breach of this Section 8, including but not limited
to the recovery of damages from Executive. Executive hereby further agrees that,
if it is ever determined, in an arbitration brought in accordance with
Section 9, that willful actions by Executive have constituted wrongdoing that
results in an accounting restatement due to the material noncompliance of the
Company with financial reporting requirements in any report or statement filed
by the Company with the U.S. Securities and Exchange Commission, then the
Company, or its successor, as appropriate, may recover all of any bonus or other
incentive-based or equity based compensation received by Executive during the
12-month period following the first public issuance or filing with the U.S.
Securities and Exchange Commission, whichever first occurs, of the financial
document embodying such financial reporting requirement, less the amount of any
net tax owed by Executive with respect to such award or payment over the tax
benefit to Executive from the repayment or return of the award or payment,
pursuant to Sections 5.3 or 5.4. The Company or its successor may, in its sole
discretion, affect any such recovery by (i) obtaining repayment directly from
Executive; (ii) setting off the amount owed to it against any amount or award
that would otherwise be payable by the Company to Executive; or (iii) any
combination of (i) and (ii) above.

9. Governing Law; Disputes; Arbitration.

9.1 Governing Law. This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the District of
Columbia, without regard to conflicts of law principles. If under the governing
law, any portion of this Agreement is at any time deemed to be in conflict with
any applicable statute, rule, regulation, ordinance, or other principle of law,
such portion shall be deemed to be modified or altered to the extent necessary
to conform thereto or, if that is not possible, to be omitted from this
Agreement. The invalidity of any such portion shall not affect the force,
effect, and validity of the remaining portion hereof. If any court determines
that any provision of Section 8 is unenforceable because of the duration or
geographic scope of such provision, it is the parties’ intent that such court
shall have the power to modify the duration or geographic scope of such
provision, as the case may be, to the extent necessary to render the provision
enforceable and, in its modified form, such provision shall be enforced.

9.2 Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in the District of
Columbia by three



--------------------------------------------------------------------------------

arbitrators in accordance with the Employment Arbitration Rules and Mediation
Procedures of the American Arbitration Association in effect at the time of
submission to arbitration. Judgment may be entered on the arbitrators’ award in
any court having jurisdiction. For purposes of entering any judgment upon an
award rendered by the arbitrators, the Company and Executive hereby consent to
the jurisdiction of any or all of the following courts: (i) the United States
District Court for the District of Columbia, (ii) any of the courts of the
District of Columbia, or (iii) any other court having jurisdiction. The Company
and Executive further agree that any service of process or notice requirements
in any such proceeding shall be satisfied if the rules of such court relating
thereto have been substantially satisfied. The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which it
or he may now or hereafter have to such jurisdiction and any defense of
inconvenient forum. The Company and Executive hereby agree that a judgment upon
an award rendered by the arbitrators may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each party shall
bear its or his costs and expenses arising in connection with any arbitration
proceeding pursuant to this Section 9; provided, however, that the party that
substantially prevails in an arbitration shall be reimbursed by the other party
for all reasonable costs, including reasonable attorneys’ fees and costs,
incurred by such prevailing party in connection with the arbitration.
Notwithstanding any provision in this Section 9, Executive shall be paid all
compensation due and owing under this Agreement during the pendency of any
dispute or controversy arising under or in connection with this Agreement.

9.3 Interest on Unpaid Amounts. Any amount which has become payable pursuant to
the terms of this Agreement or any decision by arbitrators or judgment by a
court of law pursuant to this Section 9 but which has not been timely paid shall
bear interest at the prime rate in effect at the time such amount first becomes
payable, as quoted by the Company’s principal bank.

9.4 LIMITATION ON LIABILITIES. IF EITHER EXECUTIVE OR THE COMPANY IS AWARDED ANY
DAMAGES AS COMPENSATION FOR ANY BREACH OR ACTION RELATED TO THIS AGREEMENT, A
BREACH OF ANY COVENANT CONTAINED IN THIS AGREEMENT (WHETHER EXPRESS OR IMPLIED
BY EITHER LAW OR FACT), OR ANY OTHER CAUSE OF ACTION BASED IN WHOLE OR IN PART
ON ANY BREACH OF ANY PROVISION OF THIS AGREEMENT, SUCH DAMAGES SHALL BE LIMITED
TO CONTRACTUAL DAMAGES PLUS INTEREST ON ANY DELAYED PAYMENT AT THE LOWER OF
(I) THE RATE PERMITTED BY SECTION 9.3 OR (II) THE MAXIMUM RATE PER ANNUM
ALLOWABLE BY APPLICABLE LAW FROM AND AFTER THE DATE(S) THAT SUCH PAYMENTS WERE
DUE AND SHALL EXCLUDE CONSEQUENTIAL DAMAGES AND PUNITIVE DAMAGES EVEN IF THE
RULES REFERRED TO IN SECTION 9.2 WOULD PROVIDE OTHERWISE.

9.5 WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL FOR ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. This
provision is subject to Section 9.2, requiring arbitration of disputes
hereunder.



--------------------------------------------------------------------------------

10. Miscellaneous.

10.1 Integration. This Agreement cancels and supersedes any and all prior
agreements and understandings between the parties hereto with respect to the
employment of Executive by the Company, any parent or predecessor company, and
the Company’s subsidiaries during the Term, but excluding existing contracts
relating to compensation under executive compensation and employee benefit plans
of the Company and its subsidiaries. This Agreement constitutes the entire
agreement among the parties with respect to the matters herein provided, and no
modification or waiver of any provision hereof shall be effective unless in
writing and signed by the parties hereto. Executive shall not be entitled to any
payment or benefit under this Agreement which duplicates a payment or benefit
received or receivable by Executive under such prior agreements and
understandings or under any benefit or compensation plan of the Company.

10.2 Successors; Transferability. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise,
and whether or not the corporate existence of the Company continues) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise, and, in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition. Subject to the foregoing, the Company may transfer
and assign this Agreement and the Company’s rights and obligations hereunder
only to another entity that is substantially comparable to the Company in its
financial strength and ability to perform the Company’s obligations under this
Agreement. Neither this Agreement nor the rights or obligations hereunder of the
parties hereto shall be transferable or assignable by Executive, except in
accordance with the laws of descent and distribution, for estate or tax planning
purposes or as specified in Section 10.3.

10.3 Beneficiaries. Executive shall be entitled to designate (and change, to the
extent permitted under applicable law) a beneficiary or beneficiaries to receive
any compensation or benefits provided hereunder following Executive’s death.

10.4 Notices. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express or other similar
overnight service or by certified or registered mail, return receipt requested,
postage prepaid and addressed to such party at the address set forth below or at
such other address as may be designated by such party by like notice:

If to the Company:

DUPONT FABROS TECHNOLOGY, INC.

1212 New York Avenue, NW, Suite 900

Washington, D.C. 20005

Attention: Secretary



--------------------------------------------------------------------------------

With a copy to:

Daniel M. LeBey

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, VA 23219-4074

If to Executive:

Lammot J. du Pont

c/o DuPont Fabros Technology, Inc.

1212 New York Avenue, NW

Suite 900

Washington, DC 20005

With a copy to:

Thomas J. Knox, Esq.

Morrison & Foerster LLP

1650 Tysons Boulevard, Suite 400

McLean, VA 22102

If the parties by mutual agreement supply each other with fax numbers for the
purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service (or facsimile, if the parties supply fax numbers as described
in the preceding sentence), such notice or advice shall be effective when sent,
and, in the cases of certified or registered mail, shall be effective two
business days after deposit into the mails by delivery to the U.S. Post Office.

10.5 Reformation. The invalidity of any portion of this Agreement shall not be
deemed to render the remainder of this Agreement invalid.

10.6 Headings. The headings of this Agreement are for convenience of reference
only and do not constitute a part hereof.

10.7 No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.

10.8 No Obligation To Mitigate. Executive shall not be required to seek other
employment or otherwise to mitigate Executive’s damages upon any termination of
employment.



--------------------------------------------------------------------------------

10.9 Offsets; Withholding. The amounts required to be paid by the Company to
Executive pursuant to this Agreement shall not be subject to offset other than
with respect to any amounts that are owed to the Company by Executive due to his
receipt of funds as a result of his fraudulent activity. The foregoing and other
provisions of this Agreement notwithstanding, all payments to be made to
Executive under this Agreement, including under Sections 4 and 5, or otherwise
by the Company, will be subject to withholding to satisfy required withholding
taxes and other required deductions.

10.10 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
and its successors and permitted assigns.

10.11 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

10.12 Due Authority and Execution. The execution, delivery and performance of
this Agreement have been duly authorized by the Company and this Agreement
represents the valid, legal and binding obligation of the Company, enforceable
against the Company according to its terms.

10.13 Representations of Executive. Executive represents and warrants to the
Company that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which prevents him from entering into this Agreement or performing all
of his obligations hereunder. Notwithstanding a termination by the Company under
this Section 10.13, Executive’s obligations under Section 9 shall survive such
termination.

11. D&O Insurance.

The Company will maintain directors’ and officers’ liability insurance during
the Term and for a period of not less than six years thereafter, covering acts
and omissions of Executive during the Term, on terms substantially no less
favorable than those in effect on the date of this Agreement. During the Term
and for a period of not less than six years thereafter, Executive shall receive
the same benefits provided to any of the Company’s officers and directors under
any additional D&O insurance or similar policy, any indemnification agreement,
Company policies or the Articles of Incorporation or Bylaws of the Company as in
effect as of the date hereof; provided, however, that in the event that the
benefits provided to any of the Company’s officers and directors under any of
the foregoing documents or policies are enlarged after the date hereof,
Executive shall receive such enlarged benefits.

12. Certain Definitions. For purposes of this Agreement:

(a) an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person, and includes subsidiaries.



--------------------------------------------------------------------------------

(b) A “business day” means the period from 9:00 am to 5:00 pm on any weekday
that is not a banking holiday in New York City, New York.

(c) A “person” means an individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including
any court, administrative agency or commission or other governmental authority.

(d) A “subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests or no board of
directors or other governing body, 50% or more of the equity interests of which)
is owned directly or indirectly by such first person.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

DUPONT FABROS TECHNOLOGY, INC. By:  

LOGO [g16190exa_pg022anew.jpg]

Name:   Hossein Fateh Title:   President and Chief Executive Officer

LOGO [g16190exa_pg022bnew.jpg]

Lammot J. du Pont



--------------------------------------------------------------------------------

Exhibit A

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) dated as of October 18, 2007,
is made by and between DUPONT FABROS TECHNOLOGY, INC., a Maryland corporation
(the “Company”), and Lammot J. du Pont (“Indemnitee”).

RECITALS

A. WHEREAS, the Company desires and has requested Indemnitee to serve or
continue to serve as a director and officer of the Company and may, therefore,
be subjected to claims, suits, or proceedings arising as a result of his or her
service to the Company and/or its subsidiaries or otherwise as a result of his
status as a director and officer of the Company; and

B. WHEREAS, Section 5.5 of the Company’s Articles of Incorporation, as amended
and supplemented (the “Charter”), and Article XIII of the Company’s bylaws, as
amended and supplemented (the “Bylaws”), and the provisions of the Maryland
General Corporation Law, as amended (the “MGCL”), provide for indemnification by
the Company of its directors and officers as provided therein; and

C. WHEREAS, to provide Indemnitee with additional contractual assurance of
protection against personal liability in connection with certain proceedings
described below, the Company desires to enter into this Agreement; and

D. WHEREAS, the MGCL expressly recognizes that the indemnification provisions of
Section 2-418(g) of the MGCL are not exclusive of any other rights to which a
person seeking indemnification may be entitled under the Charter or the Bylaws,
a resolution of stockholders or directors, an agreement or otherwise, and this
Agreement is being entered into pursuant to and in furtherance of the Bylaws, as
permitted by the MGCL and as authorized by the Charter and the Board of
Directors of the Company (the “Board”); and

E. WHEREAS, in order to induce Indemnitee to serve or continue to serve as a
director and officer of the Company and in consideration of Indemnitee’s so
serving, the Company desires to indemnify Indemnitee and to make arrangements
pursuant to which Indemnitee may be advanced or reimbursed expenses incurred by
Indemnitee in such connection with any such claims, suits or proceedings
described below, according to the terms and conditions set forth below.



--------------------------------------------------------------------------------

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. Definitions.

(a) Change of Control. For purposes of this Agreement, the term “change of
control” shall mean the occurrence any of the following events:

(i) the Company is merged, consolidated or reorganized into or with another
corporation or other entity and, as a result of such merger, consolidation or
reorganization, less than a majority of the combined voting power of the
then-outstanding securities of such corporation or entity immediately after such
transaction are held in the aggregate by the holders of voting stock immediately
prior to such transaction;

(ii) the Company sells or otherwise transfers all or substantially all of its
assets to another corporation or other entity in which, after giving effect to
such sale or transfer, the holders of voting stock of the Company immediately
prior to such sale or transfer hold in the aggregate less than a majority of the
combined voting power of the then-outstanding securities of such other
corporation;

(iii) if the Company has a class of equity securities registered pursuant to
Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), there is a report filed on Schedule 13D or Schedule TO (or any successor
schedule, form or report or item therein), each as promulgated pursuant to the
Exchange Act, disclosing that any person or entity has become the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act) of securities
representing 50% or more of the combined voting power of the Company’s voting
stock; or

(iv) if, during any period of two (2) consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority of the Board; provided, however, that for
purposes of this clause (iv) each director of the Company who is first elected,
or first nominated for election, by the Company’s stockholders, by a vote of at
least a majority of the directors of the Company (or a committee of the Board)
then still in office who were directors of the Company at the beginning of any
such period shall be deemed to have been a director of the Company at the
beginning of such period.

Notwithstanding the provisions of clause (iii) above, unless otherwise
determined in the specific case by majority vote of the Board, a change of
control shall not be deemed to have occurred solely because the Company, any
subsidiary (as defined below) or any employee benefit plan of the Company or any
subsidiary either files or becomes obligated to file a report or a proxy
statement under or in response to Schedule 13D, Schedule TO, or Schedule 14A (or
any successor schedule, form or report or item therein) under the Exchange Act
disclosing beneficial ownership by it of shares of voting stock of the Company,
whether in excess of 50% or otherwise.

(b) Disinterested Director. For purposes of this Agreement, the term
“disinterested director” means a director of the Company who is not and was not
a party to the proceeding (as defined below) in respect of which indemnification
is sought by Indemnitee.



--------------------------------------------------------------------------------

(c) Expenses. For purposes of this Agreement, the term “expenses” shall be
broadly construed and shall include, without limitation, all direct and indirect
costs of any type or nature whatsoever (including, without limitation, all
attorneys’, witness, or other professional fees and related disbursements, and
other out-of-pocket costs of whatever nature), actually and reasonably incurred
by Indemnitee in connection with the investigation, defense or appeal of a
proceeding or establishing or enforcing a right to indemnification under this
Agreement, the MGCL or otherwise, and amounts paid in settlement by or on behalf
of Indemnitee, but shall not include any judgments, fines, or penalties actually
levied against Indemnitee for such individual’s violations of law. The term
“expenses” shall also include reasonable compensation for time spent by
Indemnitee for which he or she is not compensated by the Company or any
subsidiary or third party (i) for any period during which Indemnitee is not an
agent, in the employment of, or providing services for compensation to, the
Company or any subsidiary; and (ii) if the rate of compensation and estimated
time involved is approved by the directors of the Company who are not parties to
any action with respect to which expenses are incurred, for Indemnitee while an
agent of, employed by, or providing services for compensation to, the Company or
any subsidiary.

(d) Proceedings. For purposes of this Agreement, the term “proceeding” shall be
broadly construed and shall include, without limitation, any threatened,
pending, or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought in the right of the Company
or otherwise and whether of a civil, criminal, administrative, or investigative
nature, and whether formal or informal in any case, in which Indemnitee was, is
or will be involved as a party or otherwise by reason of: (i) the fact that
Indemnitee is or was a director, officer, or employee of the Company; (ii) the
fact that any action taken by Indemnitee or of any action on Indemnitee’s part
while acting as director or officer of the Company; or (iii) the fact that
Indemnitee is or was serving at the request of the Company as a director,
officer, partner, or trustee of another corporation, real estate investment
trust, partnership, limited liability company, joint venture, trust, employee
benefit plan, or other enterprise, and in any such case described above, whether
or not serving in any such capacity at the time any liability or expense is
incurred for which indemnification, reimbursement, or advancement of expenses
may be provided under this Agreement.

(e) Subsidiary. For purposes of this Agreement, the term “subsidiary” means any
corporation or limited liability company of which more than fifty percent
(50%) of the outstanding voting securities or equity interests are owned,
directly or indirectly, by the Company and one or more of its subsidiaries, and
any other corporation, real estate investment trust, partnership, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the request of the
Company as a director, officer, employee, agent or fiduciary.

(f) Independent Counsel. For purposes of this Agreement, the term “independent
counsel” means a law firm, or a partner (or, if applicable, member) of such a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past



--------------------------------------------------------------------------------

five (5) years has been, retained to represent: (i) the Company or Indemnitee in
any matter material to either such party, or (ii) any other party to the
proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “independent counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. If a change of
control has not occurred, independent counsel shall be selected by the Board,
with the approval of Indemnitee, which approval will not be unreasonably
withheld. If a change of control has occurred, independent counsel shall be
selected by Indemnitee, with the approval of the Board, which approval will not
be unreasonably withheld.

2. Agreement to Serve. Indemnitee will serve, or continue to serve, as a
director or officer of the Company or any subsidiary, as the case may be,
faithfully and to the best of his or her ability, so long as Indemnitee is duly
appointed or elected and qualified in accordance with the applicable provisions
of the Charter or Bylaws, or under separate agreement, if such agreement exists.

The Company acknowledges that it has entered into this Agreement and assumes the
obligations imposed on it hereby, in addition to and separate from its
obligations to Indemnitee under the Bylaws and the MGCL, to induce Indemnitee to
serve, or continue to serve, as a director or officer of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a director or officer of the Company.

3. Indemnification.

(a) Indemnification in Third Party Proceedings. Subject to Section 11 below, the
Company shall indemnify Indemnitee to the maximum extent permitted by Maryland
law, as the same may be amended from time to time (but, only to the extent that
such amendment permits Indemnitee to broader indemnification rights than the
MGCL permitted prior to adoption of such amendment), if Indemnitee is a party to
or threatened to be made a party to or otherwise involved in any proceeding, for
any and all expenses, actually and reasonably incurred by Indemnitee in
connection with the investigation, defense, settlement or appeal of such
proceeding unless it is established that (i) the act or omission of Indemnitee
was material to the matter giving rise to the proceeding and (a) was committed
in bad faith or (b) was the result of active and deliberate dishonesty,
(ii) Indemnitee actually received an improper personal benefit in money,
property, or services, or (iii) in the case of any criminal proceeding,
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.

(b) Indemnification in Derivative Actions and Direct Actions by the Company.
Subject to Section 11 below, the Company shall indemnify Indemnitee to the
maximum extent permitted by Maryland law, as the same may be amended from time
to time (but, only to the extent that such amendment permits Indemnitee to
broader indemnification rights than the MGCL permitted prior to adoption of such
amendment), if Indemnitee is a party to or threatened to be made a party to or
otherwise involved in any proceeding by or in the right



--------------------------------------------------------------------------------

of the Company to procure a judgment in its favor, against any and all expenses
actually and reasonably incurred by Indemnitee in connection with the
investigation, defense, settlement, or appeal of such proceedings unless it is
established that (i) the act or omission of Indemnitee was material to the
matter giving rise to the proceeding and (a) was committed in bad faith or
(b) was the result of active and deliberate dishonesty, (ii) Indemnitee actually
received an improper personal benefit in money, property, or services, or
(iii) in the case of any criminal proceeding, Indemnitee had reasonable cause to
believe that his or her conduct was unlawful.

Notwithstanding the foregoing, and pursuant to Section 2-418(b)(2)(ii) and
(d)(2)(ii) of the MGCL, no indemnification shall be made in respect of any
proceeding as to which Indemnitee shall have been adjudged to be liable to the
Company and its stockholders unless and only to the extent that the Indemnitee
brings a proceeding to enforce indemnification pursuant to Section 2-418(d)(2)
of the MGCL.

(c) Court-Ordered Indemnification. Notwithstanding any other provision of this
Agreement, a court of appropriate jurisdiction, upon application of Indemnitee
and such notice as the court shall require, may order indemnification in the
following circumstances:

(i) if it determines Indemnitee is entitled to reimbursement under
Section 2-418(d)(l) of the MGCL, the court shall order indemnification, in which
case Indemnitee shall be entitled to recover the expenses of securing such
reimbursement; or

(ii) if it determines that Indemnitee is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standards of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper. However, indemnification with
respect to any proceeding by or in the right of the Company or in which
liability shall have been adjudged in the circumstances described in
Section 2-418(c) of the MGCL shall be limited to Expenses actually and
reasonably incurred by him or her in connection with a proceeding.

4. Indemnification for Expenses of a Party Who is Wholly or Partially
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee has been successful on the merits or otherwise in defense of any
proceeding or in defense of any claim, issue, or matter in the proceeding, the
Company shall indemnify Indemnitee against all expenses actually and reasonably
incurred in connection with the investigation, defense, or appeal of such
proceeding. If Indemnitee is not wholly successful in such proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such proceeding, the Company shall indemnify
Indemnitee under this Section 4 for all Expenses actually and reasonably
incurred by him/her or on his/her behalf in connection with each successfully
resolved claim, issue or matter, allocated on a reasonable and proportionate
basis. For purposes of this Section 4, and without limitation, the termination
of any claim, issue, or matter in such a proceeding by dismissal, with or
without prejudice, shall be deemed to be a successful result as to such claim,
issue, or matter.



--------------------------------------------------------------------------------

5. Advancement of Expenses. To the extent not prohibited by Maryland law, the
Company shall advance the expenses actually and reasonably incurred by
Indemnitee in connection with any proceeding, and such advancement shall be made
within twenty (20) days after the receipt by the Company of a statement or
statements requesting such advance or advances (which shall include appropriate
invoices or other documentation received by Indemnitee in connection with such
expenses but, in the case of invoices or other documentation in connection with
legal services, any references to legal work performed or to expenditures made
that would cause Indemnitee to waive any privilege accorded by applicable law
shall not be included with the invoice), whether prior to or after the final
disposition of such proceeding. Such statement or statements shall include or be
preceded or accompanied by: (i) a written affirmation by Indemnitee of
Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Company as authorized by law and by this Agreement has
been met, and (ii) a written undertaking by or on behalf of Indemnitee providing
that he or she shall, to the fullest extent required by law, repay the portion
of any Expenses advanced relating to claims, issues, or matters in the
proceeding as to which it shall ultimately be determined by a court of competent
jurisdiction in a final judgment, not subject to appeal, that the applicable
standard of conduct necessary for indemnification by the Company has not been
met. The undertaking required by this Section 5 shall be an unlimited general
obligation by or on behalf of Indemnitee. Advances shall be unsecured, interest
free, and without regard to Indemnitee’s ability to repay the expenses. To the
extent that Expenses advanced to Indemnitee do not relate to a specific claim,
issue or matter in the proceeding, such Expenses shall be allocated on a
reasonable and proportionate basis.

This Section 5 shall not apply to any claim made by Indemnitee for which
indemnity is excluded pursuant to Section 11(b).

6. Expenses as a Witness. Notwithstanding any other provision of this Agreement,
to the extent that Indemnitee is, by reason of any event or occurrence related
to the fact that Indemnitee is or was an officer or director of the Company or
any subsidiary of the Company, or is or was serving at the request of the
Company as a director, officer, partner, or trustee of another corporation, a
witness in any proceeding, whether instituted by the Company or any other party,
and to which Indemnitee is not a party, he or she shall be indemnified against
all Expenses actually and reasonably incurred by him or her in connection
therewith.

7. Notice and Other Indemnification Procedures.

(a) Notification of Proceeding. Indemnitee will notify the Company in writing
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information, notice, request, or other document relating to any
proceeding or matter which may be subject to indemnification or advancement of
expenses covered hereunder. The failure of Indemnitee to so notify the Company
shall not relieve the Company of any obligation which it may have to Indemnitee
under this Agreement or otherwise; provided, however, that the Company’s ability
to defend in such proceeding or to obtain proceeds under any insurance policy is
materially and adversely prejudiced thereby, and then only to the extent the
Company is thereby actually so prejudiced.



--------------------------------------------------------------------------------

(b) Request for Indemnification. Indemnitee shall notify the Company promptly in
writing upon receiving notice of any demand, judgment, or other requirement for
payment that Indemnitee reasonably believes to be subject to indemnification
under the terms of this Agreement, and shall request payment thereof by the
Company. Indemnitee shall submit to the Company such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification.

(c) Determination that Indemnification is Proper. Upon written request by
Indemnitee for indemnification pursuant to the Section 7(b) above, and pursuant
to Section 2-418(e) of the MGCL, a determination with respect to Indemnitee’s
entitlement thereto shall promptly be made in the specific case: (i) if a change
of control shall have occurred, by independent counsel in a written opinion to
the Board, a copy of which shall be delivered to Indemnitee; or (ii) if a change
of control shall not have occurred, (A) by the Board (or a duly authorized
committee thereof) by a majority vote of a quorum consisting of disinterested
directors (as herein defined), (B) if a quorum of the Board consisting of
disinterested directors is not obtainable or, even if obtainable, such quorum of
disinterested directors so directs, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee, or (C) if so
directed by a majority of the members of the Board, by the stockholders of the
Company. If it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
determination and receipt of all items required under Section 5 of this
Agreement. Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination in the discretion of the Board or
independent counsel if retained pursuant to clause (i) or (ii)(B) of this
Section 7(c). Any Expenses actually and reasonably incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company shall indemnify and hold
Indemnitee harmless therefrom.

(d) Application for Enforcement. Indemnitee shall have the right to apply to any
court of competent jurisdiction for the purpose of enforcing Indemnitee’s right
to indemnification or advancement of expenses pursuant to this Agreement if:
(i) a determination is made pursuant to Section 7(c) of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement; (ii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 7(c) of this Agreement within sixty (60) days after receipt by the
Company of the request for indemnification; (iii) advance of Expenses is not
timely made pursuant to Section 5 of this Agreement; (iv) payment of
indemnification is not



--------------------------------------------------------------------------------

timely made pursuant to Section 7(b) of this Agreement; or (v) payment of
indemnification is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification. Alternatively, Indemnitee,
at his option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within one hundred eighty (180) days
following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 7(d); provided, however, that the foregoing
clause shall not apply to a proceeding brought by Indemnitee to enforce his
rights under Section 4 of this Agreement.

In any enforcement hearing or proceeding, or arbitration, the burden of proof
shall be on the Company to prove that indemnification or advancement of expenses
to Indemnitee is not required under this Agreement or permitted by applicable
law. Any determination by the Company (including its Board, stockholders, or
independent counsel) that Indemnitee is not entitled to indemnification
hereunder, shall not be a defense by the Company to the action nor create any
presumption that Indemnitee is not entitled to indemnification or advancement of
expenses hereunder.

Pursuant to Section 2-418(b)(3) of the MGCL, the termination of any proceeding
by judgment, order, or settlement does not create a presumption that Indemnitee
did not meet the requisite standard of conduct; provided, however, that the
termination of any criminal proceeding by conviction, or a pleading of nolo
contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that Indemnitee did not meet the
applicable standard of conduct.

If a determination shall have been made pursuant to Section 7(c) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 7, absent a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification.

(e) Indemnification of Certain Expenses. The Company shall indemnify Indemnitee
against all expenses incurred in connection with any hearing, proceeding, or
arbitration under this Section 7 unless the Company prevails in such hearing or
proceeding on the merits in all material respects. If it shall be determined in
such hearing, proceeding, or arbitration that Indemnitee is entitled to receive
part but not all of the indemnification or advance of Expenses sought, the
Expenses incurred by Indemnitee in connection with such judicial adjudication or
arbitration shall be appropriately prorated.

8. Assumption of Defense. In the event the Company shall be requested by
Indemnitee to pay the expenses of any proceeding, the Company shall be entitled
to assume the defense of such proceeding, or to participate to the extent
permissible in such proceeding, with counsel reasonably acceptable to
Indemnitee. The Company shall notify Indemnitee of any such decision to defend
within fifteen (15) calendar days following receipt of notice of any such



--------------------------------------------------------------------------------

proceeding under Section 7(a) above. Upon assumption of the defense by the
Company and the retention of such counsel by the Company, the Company shall not
be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding,
provided that Indemnitee shall have the right to employ separate counsel in such
proceeding at Indemnitee’s sole cost and expense.

Notwithstanding the foregoing, if Indemnitee’s counsel delivers a written notice
to the Company stating that such counsel has reasonably concluded that there may
be a conflict of interest between the Company and Indemnitee in the conduct of
any such defense or the Company shall not, in fact, have employed counsel or
otherwise actively pursued the defense of such proceeding within a reasonable
time, then in any such event the Expenses of Indemnitee’s counsel to defend such
proceeding shall be subject to the indemnification and advancement of Expenses
provisions of this Agreement.

9. Defense Alternative for Outside Directors. If Indemnitee is not an officer of
the Company, Indemnitee, together with the other directors who are not officers
of the Company (the “Outside Directors”), he or she shall be entitled to employ,
and be reimbursed for the fees and disbursements of, counsel separate from that
chosen by indemnitees who are officers of the Company. The principal counsel for
Outside Directors (“Principal Counsel”) shall be determined by majority vote of
the Outside Directors, and the principal counsel for the indemnitees who are not
Outside Directors (“Separate Counsel”) shall be determined by majority vote of
such indemnitees. The obligation of the Company to reimburse Indemnitee for the
fees and disbursements of counsel hereunder shall not extend to the fees and
disbursements of any counsel employed by Indemnitee other than Principal Counsel
or Separate Counsel, as the case may be, provided that (i) Indemnitee shall have
the right to employ Indemnitee’s counsel in any such proceeding at Indemnitee’s
expense and (ii) if (A) the employment of counsel by Indemnitee has been
previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded with the advice of counsel that there is a substantial possibility
that Principal Counsel or Separate Counsel, as the case may be, will have a
conflict of interest in representing Indemnitee, or (C) the Company shall not
continue to retain Principal Counsel or Separate Counsel, as the case may be, to
defend such proceeding, then the fees and expenses of Indemnitee’s counsel shall
be at the expense of the Company.

10. Insurance. The Company will use its reasonable best efforts to acquire and
maintain an insurance policy or policies providing liability insurance for
directors or officers of the Company or of any subsidiary (“D&O Insurance”),
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director or officer under such policy or policies. At the time of the receipt of
a notice of a claim pursuant to the terms hereof, the Company shall give prompt
notice of the commencement of any proceeding to the insurers in accordance with
the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.



--------------------------------------------------------------------------------

11. Exceptions.

(a) Certain Matters. Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify or advance Expenses to Indemnitee on account of any proceeding with
respect to:

(i) remuneration paid to Indemnitee if it is determined by final judgment or
other final adjudication that such remuneration was in violation of law (and, in
this respect, both the Company and Indemnitee have been advised that the
Securities and Exchange Commission believes that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable and that claims for indemnification should be submitted
to appropriate courts for adjudication, as indicated in Section 11(d) below);

(ii) a final judgment rendered against Indemnitee for an accounting,
disgorgement, or repayment of profits made from the purchase or sale by
Indemnitee of securities of the Company against Indemnitee or in connection with
a settlement by or on behalf of Indemnitee to the extent it is acknowledged by
Indemnitee and the Company that such amount paid in settlement resulted from
Indemnitee’s conduct from which Indemnitee received monetary personal profit,
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended, or other provisions of any federal, state or local statute or
rules and regulations thereunder;

(iii) for any indemnification or advancement of Expenses which have been paid to
Indemnitee under any contract or agreement, or by an insurance carrier under a
D&O Insurance policy maintained by the Company;

(iv) a final judgment or other final adjudication that Indemnitee’s conduct was
in bad faith, knowingly fraudulent or deliberately dishonest, or constituted
willful misconduct (but only to the extent of such specific determination); or

(v) on account of conduct that is established by a final judgment as
constituting a breach of Indemnitee’s duty of loyalty to the Company or
resulting in any improper personal benefit in money, property, or services.

For purposes of the foregoing, a final judgment or other adjudication may be
reached in either the underlying proceeding or action in connection with which
indemnification is sought or a separate proceeding or action to establish rights
and liabilities under this Agreement.

(b) Claims Initiated by Indemnitee. Any provision herein to the contrary
notwithstanding, and pursuant to Section 2-418(b)(4) of the MGCL, the Company
shall not be obligated to indemnify or advance expenses to Indemnitee with
respect to proceedings or claims initiated or brought by Indemnitee against the
Company or its directors, officers, employees, or



--------------------------------------------------------------------------------

other agents and not by way of defense, except (i) with respect to proceedings
brought to establish or enforce a right to indemnification under this Agreement
or under any other agreement, provision in the Bylaws or Charter, or applicable
law, or (ii) with respect to any other proceeding initiated, brought, or made by
Indemnitee that is approved by the Bylaws or Charter, by a resolution of the
Board, or by an agreement approved by the Board.

(c) Unauthorized Settlements or Consents. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of a proceeding effected without the Company’s written consent.
Neither the Company nor Indemnitee shall unreasonably withhold consent to any
proposed settlement; provided, however, that the Company may in any event
decline to consent to (or to otherwise admit or agree to any liability for
indemnification hereunder in respect of) any proposed settlement if the Company
is also a party in such proceeding and determines in good faith that such
settlement is not in the best interests of the Company and its stockholders.

Any provision herein to the contrary notwithstanding, the Company shall not,
without the prior written consent of Indemnitee, which shall not be unreasonably
withheld or delayed, consent to the entry of any judgment against Indemnitee or
enter into any settlement or compromise which (i) includes an admission of fault
of Indemnitee or (ii) does not include, as an unconditional term thereof, the
full release of Indemnitee from all liability in respect of such proceeding,
which release shall be in form and substance reasonably satisfactory to
Indemnitee. This Section 11(c) shall not apply to a proceeding brought by
Indemnitee under Sections 7(d) or 11(b) above.

(d) Securities Act Liabilities. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), or in any
registration statement filed with the SEC under the Securities Act. Indemnitee
acknowledges that paragraph (h) of Item 512 of Regulation S-K currently
generally requires the Company to undertake in connection with any registration
statement filed under the Securities Act to submit the issue of the
enforceability of Indemnitee’s rights under this Agreement in connection with
any liability under the Securities Act on public policy grounds to a court of
appropriate jurisdiction and to be governed by any final adjudication of such
issue. Indemnitee specifically agrees that any such undertaking shall supersede
the provisions of this Agreement and to be bound by any such undertaking.

12. Contribution. If, when Indemnitee has met the applicable standard of
conduct, the indemnification provisions set forth in Section 3 should, under
applicable law, be to any extent unenforceable, then the Company agrees that it
shall be treated as though it is or was a party to the threatened, pending, or
completed proceeding in which Indemnitee is or was involved and that the Company
shall contribute to the amounts paid or payable by Indemnitee as a result of
Expenses in third-party proceedings in such proportion as is appropriate to
reflect the



--------------------------------------------------------------------------------

relative fault of the Company on the one hand and Indemnitee on the other in
connection with such action or inaction, or alleged action or inaction, as well
as any other relevant equitable considerations. For purposes of this Section 12,
the relative fault shall be determined by reference to, among other things, the
fault of the Company and all of its directors, officers, employees, and agents
(other than Indemnitee), as a group and treated as one entity, and such group’s
relative intent, knowledge, access to information and opportunity to have
altered or prevented the action or inaction, or alleged action or inaction,
forming the basis for the threatened, pending or contemplated proceeding, and
Indemnitee’s relative fault in light of such factors on the other hand.

13. Nonexclusivity and Survival of Rights. The provisions for indemnification
and advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may at any time be entitled under
any provision of applicable law, the Company’s Charter, Bylaws, or other
agreements, as to action in Indemnitee’s official capacity, in any court in
which a proceeding is brought, and Indemnitee’s rights hereunder shall continue
after Indemnitee has ceased acting as an agent of the Company and shall inure to
the benefit of the heirs, executors, administrators and assigns of Indemnitee.
The obligations and duties of the Company to Indemnitee under this Agreement
shall be binding on the Company and its successors and assigns until terminated
in accordance with its terms. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his or her corporate status
prior to such amendment, alteration or repeal. To the extent that a change in
the MGCL, whether by statute or judicial decision, permits greater
indemnification or advancement of expenses than would be afforded currently
under the Company’s Charter, Bylaws, and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, by
Indemnitee shall not prevent the concurrent assertion or employment of any other
right or remedy by Indemnitee.

14. Term. This Agreement shall continue until and terminate upon the later of:
(a) five (5) years after the date that Indemnitee shall have ceased to serve as
a director and/or officer of the Company; or (b) one (1) year after the final
termination of any proceeding, including any appeal then pending, in respect to
which Indemnitee was granted rights of indemnification or advancement of
expenses hereunder.

No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against an Indemnitee or an Indemnitee’s estate,
spouse, heirs, executors or



--------------------------------------------------------------------------------

personal or legal representatives after the expiration of five (5) years from
the date of accrual of such cause of action, and any claim or cause of action of
the Company shall be extinguished and deemed released unless asserted by the
timely filing of a legal action within such five-year period; provided, however,
that if any shorter period of limitations is otherwise applicable to such cause
of action, such shorter period shall govern.

15. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who, at the request and expense of the Company, shall execute all
papers required and shall do everything that may be reasonably necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.

16. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to Indemnitee to the fullest extent now or hereafter permitted by law.

17. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of the Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable, and to give effect to
Section 16 hereof.

18. Amendment and Waiver. No supplement, modification, amendment, or
cancellation of this Agreement shall be binding unless executed in writing by
the parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

19. Notice. Except as otherwise provided herein, any notice or demand which, by
the provisions hereof, is required or which may be given to or served upon the
parties hereto shall be in writing and, if by telegram, telecopy or telex, shall
be deemed to have been validly served, given or delivered when sent, if by
overnight delivery, courier or personal delivery, shall be deemed to have been
validly served, given or delivered upon actual delivery and, if mailed, shall be
deemed to have been validly served, given or delivered three (3) business days
after deposit in the United States mail, as registered or certified mail, with
proper postage prepaid and addressed to the party or parties to be notified at
the addresses set forth on the signature page of this Agreement (or such other
address(es) as a party may designate for itself by like notice). If to the
Company, notices and demands shall be delivered to the attention of the
Secretary of the Company.



--------------------------------------------------------------------------------

20. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Maryland, as applied to contracts between
Maryland residents entered into and to be performed entirely within Maryland.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute but one and the same Agreement. Only one such
counterpart need be produced to evidence the existence of this Agreement.

22. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.

23. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Bylaws, the
MGCL and any other applicable law, and shall not be deemed a substitute
therefor, and does not diminish or abrogate any rights of Indemnitee thereunder.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.

 

DUPONT FABROS TECHNOLOGY, INC.  

LOGO [g16190exa_pg037anew.jpg]

  Hossein Fateh   President and Chief Executive Officer

Address:   1212 New York Avenue, NW   Suite 900   Washington, D.C., 2005
INDEMNITEE

 

LOGO [g16190exa_pg037bnew.jpg]

  Lammot J. du Pont   Executive Chairman of the Board

Address:   c/o 1212 New York Avenue, NW   Suite 900   Washington, D.C., 2005

[SIGNATURE PAGE TO THE INDEMNIFICATION AGREEMENT]



--------------------------------------------------------------------------------

Exhibit B

NON-COMPETITION, NON-SOLICITATION

AND CONFIDENTIALITY AGREEMENT

THIS NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT (this
“Agreement”) is made and entered into as of the 18th day of October, 2007, by
and between DUPONT FABROS TECHNOLOGY, INC., a Maryland corporation (the
“Company”), and Lammot J. du Pont (“Executive”).

Background

The Company and Executive are parties to an employment agreement, dated as of
October 18, 2007, pursuant to which Executive is entitled to certain
compensation and benefits (the “Employment Agreement”). The Employment Agreement
also provides that the Company and Executive shall enter into a non-competition
agreement in form and substance reasonably satisfactory to the Company. The
Company now wishes to enter into this Agreement with Executive in order to
establish certain restrictive covenants on the part of Executive that the
Company has determined are necessary and appropriate to protect the interests of
the Company and its successors during and for a reasonable period of time after
termination of the employment of Executive by the Company.

In consideration of the covenants and agreements set forth in the Employment
Agreement and herein, the parties hereby agree as follows:

1. Covenants Against Competition and Solicitation; Confidentiality. Executive
hereby agrees as follows:

(a) Non-Competition. During (i) the period of his employment with the Company
and (ii) a period of (A) two (2) years in the case of any termination of his
employment with the Company occurring prior to or on the second anniversary of
the date of completion of the



--------------------------------------------------------------------------------

Company’s initial public offering (the “IPO”), or (B) one (1) year in the case
of any termination of his employment with the Company occurring after the second
anniversary of completion of the IPO, from and after any termination of his
employment with the Company, Executive shall not, within the Restricted Area,
other than on behalf of the Company or any successor, without the express
written consent of the Company or any successor, directly or indirectly serve as
an officer, employee, director, partner, manager or member of, or as a
consultant to, any Competitor. “Competitor” means a Person that is engaged in
the business of owning, acquiring, operating or developing data center buildings
and leasing raised-floor computer space to tenants. “Competitor” shall not
include any owner, operator and/or manager of co-location facilities, Internet
business exchanges or similar facilities, or of data center facilities occupied
by the owners thereof and/or their affiliates. “Restricted Area” means all
territories in the United States.

(b) Non-Solicitation. During (i) the period of his employment with the Company
and (ii) a period of (A) two (2) years in the case of any termination of his
employment with the Company occurring prior to or on the second anniversary of
the date of completion of the IPO or (B) one (1) year in the case of any
termination of his employment with the Company occurring after the second
anniversary of completion of the IPO, Executive shall not, other than on behalf
of the Company or any successor, without the express written consent of the
Company or any successor, (i) solicit any of the Company’s tenants to lease,
purchase or otherwise occupy data space in the Restricted Area or encourage any
of the Company’s tenants to reduce its patronage of the Company, (ii) solicit,
recruit, induce for employment or hire (or assist or encourage any other person
or entity to solicit, recruit or induce for employment), directly or indirectly
or on behalf of himself or any other Person, any officer or non-clerical
employee of the Company or

 

- 2 -



--------------------------------------------------------------------------------

any person who was an officer or non-clerical employee of the Company at any
time during the final year of Executive’s employment with the Company, to work
for Executive or any Person with which Executive is or intends to be affiliated,
or otherwise directly or indirectly encourage any such person to terminate his
or her employment or other relationship with the Company or any successor
without the express written consent of the Company.

(c) Confidentiality. During the period of his employment with the Company and a
period of five (5) years thereafter, Executive shall keep secret and retain in
strictest confidence, except in connection with the business and affairs of the
Company and its affiliates, all confidential matters relating to the business,
assets and operations of the Company and its affiliates (the “Confidential
Information”); and shall not disclose such Confidential Information to anyone
outside of the Company without the Company’s express written consent.
Information which (i) at the time of receipt is, or thereafter becomes, publicly
known through no wrongful act of Executive, (ii) is received from a third party
not under an obligation to keep such information confidential and without breach
of this Agreement, or (iii) was developed by Executive independently of and
without reference to information obtained from the Company shall not be
considered “Confidential Information.” Notwithstanding the foregoing, Executive
shall not be restricted from disclosing Confidential Information to the extent
required by law, court order, subpoena or other legal proceeding.

(d) Sales of Property. During the period of his employment with the Company,
Executive shall not sell, assign, convey or otherwise transfer any of the
property listed on Schedule A hereto to a competitor of the Company, which for
purposes of this subsection (d) only, shall mean such Persons defined as such by
resolution of at least 75% of the Company’s

 

- 3 -



--------------------------------------------------------------------------------

independent directors. Notwithstanding anything to the contrary contained
herein, at any time after any termination of Executive’s employment with the
Company for any reason whatsoever or for no reason, Executive shall not be
restricted in any way from using, owning, developing, contributing, financing,
selling, transferring or otherwise disposing of, for any purpose or to or with
any Person, including but not limited to a Competitor, any of the property
listed on Schedule A hereto.

For purposes of this Section 1, the following definitions shall apply:
(A) “Beneficial Ownership,” “Beneficially Owned” and “Beneficially Owns” shall
have the meanings provided in Exchange Act Rule 13d-3; (B) “Exchange Act” shall
mean the Securities Exchange Act of 1934, as amended; and (C) “Person” shall
mean any individual, entity, or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act), including any natural person, corporation, trust,
association, company, partnership, joint venture, limited liability company,
legal entity of any kind, government, or political subdivision, agency or
instrumentality of a government.

2. Enforceability and Severability.

(a) Executive agrees that the territorial and time limitations contained in
Section 1 of this Agreement are reasonable and properly required for the
adequate protection of the Company. It is the intention of Executive and the
Company that this Agreement be enforced to the fullest extent. If any provision
of this Agreement is deemed invalid by a court of competent jurisdiction, the
covenants contained herein shall be applicable and enforceable for such lesser
period of time, within such more limited geographic area and for such lesser
activity as such court may then or thereafter determine to be reasonable and
proper under the circumstances, and Executive agrees to abide by such terms as
are deemed reasonable by such court.

 

- 4 -



--------------------------------------------------------------------------------

(b) In the event that any provision hereof is deemed to be unenforceable, the
remainder of this Agreement shall not be affected thereby and each provision
hereof shall be valid and enforced to the fullest extent permitted by law.

(c) Each party shall bear its own expenses (including attorneys’ fees) in
connection with the enforcement or defense of enforcement of any of the
provisions of this Agreement.

3. Remedies.

(a) Executive hereby acknowledges that the damages the Company would sustain in
the event of any violation of the provisions of this Agreement are difficult or
impossible to ascertain. Accordingly, Executive hereby agrees that the Company
shall be entitled, in addition to any other remedy or damages available to it in
the event of any such violation, to injunctive relief to restrain such violation
by Executive and any person or entity acting for or with him.

4. Section Headings. The section headings in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.

5. Construction. The parties hereto acknowledge and agree that each party has
participated in the drafting of this Agreement and has had the opportunity to
have this document reviewed by the respective legal counsel for the parties
hereto and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be applied
to the interpretation of this Agreement. No inference in favor of, or against,
any party shall be drawn from the fact that one party has drafted any portion
hereof.

 

- 5 -



--------------------------------------------------------------------------------

6. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.

7. Governing Law; Disputes; Arbitration.

(a) Governing Law. This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the District of
Columbia, without regard to conflicts of law principles.

(b) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in the District of
Columbia by three arbitrators in accordance with the Employment Arbitration
Rules and Mediation Procedures of the American Arbitration Association in effect
at the time of submission to arbitration. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. For purposes of entering
any judgment upon an award rendered by the arbitrators, the Company and
Executive hereby consent to the jurisdiction of any or all of the following
courts: (i) the United States District Court for the District of Columbia
(ii) any of the courts of the District of Columbia, or (iii) any other court
having jurisdiction. The Company and Executive further agree that any service of
process or notice requirements in any such proceeding shall be satisfied if the
rules of such court relating thereto have been substantially satisfied. The
Company and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection which it or he may now or hereafter have to such
jurisdiction and any defense of inconvenient forum. The Company and

 

- 6 -



--------------------------------------------------------------------------------

Executive hereby agree that a judgment upon an award rendered by the arbitrators
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each party shall bear its or his costs and expenses
arising in connection with any arbitration proceeding pursuant to this
Section 7. Notwithstanding any provision in this Section 7, Executive shall be
paid compensation due and owing under the Employment Agreement during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.

(c) Interest on Unpaid Amounts. Any amount which has become payable pursuant to
the terms of this Agreement or any decision by arbitrators or judgment by a
court of law pursuant to this Section 7 but which has not been timely paid shall
bear interest at the prime rate in effect at the time such amount first becomes
payable, as quoted by the Company’s principal bank.

(d) LIMITATION ON LIABILITIES. IF EITHER EXECUTIVE OR THE COMPANY IS AWARDED ANY
DAMAGES AS COMPENSATION FOR ANY BREACH OR ACTION RELATED TO THIS AGREEMENT, A
BREACH OF ANY COVENANT CONTAINED IN THIS AGREEMENT (WHETHER EXPRESS OR IMPLIED
BY EITHER LAW OR FACT), OR ANY OTHER CAUSE OF ACTION BASED IN WHOLE OR IN PART
ON ANY BREACH OF ANY PROVISION OF THIS AGREEMENT, SUCH DAMAGES SHALL BE LIMITED
TO CONTRACTUAL DAMAGES PLUS INTEREST ON ANY DELAYED PAYMENT AT THE LOWER OF
(I) THE RATE PERMITTED BY SECTION 7(C) OF THIS AGREEMENT OR (II) THE MAXIMUM
RATE PER ANNUM ALLOWABLE BY APPLICABLE LAW FROM AND AFTER THE DATE(S) THAT SUCH
PAYMENTS WERE DUE AND SHALL EXCLUDE CONSEQUENTIAL DAMAGES AND PUNITIVE DAMAGES
EVEN IF THE RULES REFERRED TO IN SECTION 7(b) WOULD PROVIDE OTHERWISE.

 

- 7 -



--------------------------------------------------------------------------------

(e) WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL FOR ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. This
provision is subject to Section 7(b), requiring arbitration of disputes
hereunder.

[Signature page follows.]

 

- 8 -



--------------------------------------------------------------------------------

WITNESS the following signatures.

 

DUPONT FABROS TECHNOLOGY, INC. By:  

LOGO [g16190exa_pg046anew.jpg]

Name:   Hosein Fateh Title:   President, Chief Executive Officer and Treasurer

 

LAMMOT J. DU PONT

LOGO [g16190exa_pg046bnew.jpg]

[Signature page to Non-Competition, Non-Solicitation and Confidentiality
Agreement]